EXHIBIT 10.1

INDEMNIFICATION AGREEMENT

This Indemnification Agreement, dated as of ______________, 20    is made by
Lindsay Corporation, a Delaware corporation (the “Company”) for the benefit of
________________________, an officer and/or director of the Company
(“Indemnitee”).

RECITALS

The Company and Indemnitee recognize that the present state of the law is too
uncertain to provide the Company’s officers and directors with adequate and
reliable advance knowledge or guidance with respect to the legal risks and
potential liabilities to which they may become personally exposed as a result of
performing their duties for the Company.

A.The Company and Indemnitee are aware of the substantial growth in the number
of lawsuits filed against corporate officers and directors in connection with
their activities in such capacities and by reason of their status as such;

B.The Company and Indemnitee recognize that the cost of defending against such
lawsuits, whether or not meritorious, is typically beyond the financial
resources of most individuals and, accordingly, represents a significant
disincentive for qualified persons to serve as directors or officers of the
Company;

C.The Company believes that it is in the best interest of the Company and its
shareholders to attract and retain qualified and committed directors and
officers and, after reasonable investigation, believes it is prudent to provide
such persons with a combination of (i) reasonable coverage under a directors and
officers liability insurance policy and (ii) contractual indemnity from the
Company to the fullest extent permitted by law (as in effect on the date hereof,
or, to the extent any amendment may expand such permitted indemnification, as
hereafter in effect) against personal liability for actions taken in the good
faith performance of their duties to the Company;

D.The Delaware General Corporation Law (the “DGCL”) provides that Indemnitee may
be entitled to indemnification under certain circumstances;

E.The Company’s Restated Certificate of Incorporation (the “Charter”) and the
Company’s By-Laws (the “By-Laws”) authorize the Company to provide
indemnification of corporate officers and directors of the Company to the
fullest extent permitted by law;

F.The DGCL provides that the indemnification provisions set forth therein are
not exclusive and the Charter and the By-Laws contemplate that contracts may be
entered into between the Company and directors and officers with respect to
indemnification;

G.The Company has determined that it is reasonable, prudent and necessary for
the Company contractually to obligate itself to indemnify, and to make
advancements to, Indemnitee pursuant to this Agreement, so that Indemnitee will
serve or continue to serve as a director and/or officer of the Company free from
undue concern for the risks and potential liabilities associated with such
services to the Company; and

 

--------------------------------------------------------------------------------

 

H.Indemnitee is willing to serve, or continue to serve, the Company, provided,
and on the express condition, that he or she is furnished with the
indemnification and advancement provided for herein.

AGREEMENT

NOW, THEREFORE, the Company and Indemnitee agree as follows:

1.Definitions.

(a)Enforcement Expenses. Enforcement Expenses shall, for the purposes of this
Agreement, include all direct and indirect costs and expenses of any type or
nature whatsoever (including, without limitation, any fees, retainers and
disbursements of Indemnitee’s counsel, accountants, experts, other witnesses,
investigation costs, defense costs, mediation costs, arbitration costs, court
costs (including appeals), costs of attachment or bonds (including the premium,
security for and other costs relating to any cost bond, supersedeas bond or
other appeal bond or its equivalent), transcript costs, travel expenses,
duplicating, printing and binding costs, telephone charges, postage, delivery
service fees and other out-of-pocket costs and expenses) actually and reasonably
incurred by Indemnitee in connection with an action to enforce indemnification
or advancement rights (or to enforce rights to recovery under any liability
insurance policy), or an appeal from such action.

(b)Expenses.  “Expenses” shall, for the purposes of this Agreement, include all
direct and indirect costs and expenses of any type or nature whatsoever
(including, without limitation, any fees, retainers and disbursements of
Indemnitee’s counsel, accountants, experts, other witnesses, investigation
costs, defense costs, mediation costs, arbitration costs, court costs (including
appeals), costs of attachment or bonds (including the premium, security for and
other costs relating to any cost bond, supersedeas bond or other appeal bond or
its equivalent), transcript costs, travel expenses, duplicating, printing and
binding costs, telephone charges, postage, delivery service fees and other
out-of-pocket costs and expenses) actually and reasonably incurred by Indemnitee
in connection with the investigation, preparation, defense or appeal of (or
other participation in, including being or preparing to be a witness in) a
Proceeding; provided, however, that Expenses shall not include judgments, fines,
penalties or amounts paid in settlement of a Proceeding.

(c)Independent Counsel.  “Independent Counsel” means, for the purposes of this
Agreement, a law firm, or a partner (or, if applicable, member) of such a law
firm, that is experienced in matters of Delaware corporation law and neither
presently is, nor in the past five years has been, retained to represent: (i)
the Company, any Enterprise (defined below) or Indemnitee in any matter material
to any such party (other than with respect to matters concerning Indemnitee
under this Agreement, or of other indemnitees under similar indemnification
agreements), or (ii) any other party to the Proceeding giving rise to a claim
for indemnification hereunder.  Notwithstanding the foregoing, the term
“Independent Counsel” shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Company or Indemnitee in an action to
determine Indemnitee’s rights under this Agreement.  The Company agrees to pay
the reasonable fees and expenses of the Independent Counsel and to fully
indemnify such

2

 

--------------------------------------------------------------------------------

 

counsel against any and all expenses, claims, liabilities and damages arising
out of or relating to this Agreement or its engagement pursuant hereto.

(d)Proceeding.  “Proceeding” shall, for the purposes of this Agreement, include
any threatened, pending or completed action, suit, arbitration, alternative
dispute resolution mechanism, investigation, inquiry, administrative,
legislative or other hearing, or any other actual, threatened or completed
proceeding, whether civil, criminal, administrative or investigative and whether
brought by or in the right of the Company or otherwise, in which Indemnitee was,
is or may be involved as a party, witness or otherwise, by reason of the fact
that Indemnitee is or was a director and/or officer of the Company or any
subsidiary or affiliate of the Company, by reason of any action taken by him or
her or of any inaction on his or her part while acting as such director and/or
officer, or by reason of the fact that he or she is or was serving at the
request of the Company as a director, officer, employee, agent or trustee of
another domestic or foreign corporation, partnership, joint venture, trust,
employee benefit plan or other legal entity or enterprise (an “Enterprise”),
whether or not he or she is serving in such capacity at the time any liability
or expense is incurred for which indemnification or reimbursement can be
provided under this Agreement.

2.Agreement to Serve.  

(a)In consideration of the protection afforded by this Agreement, if Indemnitee
is a director, he or she has agreed to serve to the best of his or her abilities
until the earlier of (i) the time when Indemnitee fails to be reelected to the
Board of Directors and qualified or (ii) such time as he or she tenders his or
her resignation in writing.  If Indemnitee is an officer, he or she has agreed
to serve to the best of his or her abilities at the will of the Company or under
separate contract, if such contract exists, for so long as Indemnitee is duly
appointed or until such time as he or she tenders his or her resignation in
writing.  Nothing contained in this Agreement is intended to create in
Indemnitee any right to continued employment or any requirement of a continuing
relationship.

(b)The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as a director or officer of the Company, and the Company
acknowledges that Indemnitee is relying upon this Agreement in serving as a
director or officer of the Company.  

3.Indemnification.  The Company hereby agrees to hold harmless and indemnify
Indemnitee to the fullest extent authorized by law, including but not limited to
the DGCL, as the same exists on the date hereof or as may hereafter be amended
(but, in the case of any such amendment, only to the extent that such amendment
permits the Company to provide broader indemnification rights than the law
permitted the Company to provide prior to such amendment).  In furtherance of
the foregoing indemnification, and without limiting the generality thereof:

(a)Third Party Proceedings.  The Company shall indemnify Indemnitee against
Expenses, judgments, fines, penalties or amounts paid in settlement actually and
reasonably incurred by Indemnitee in connection with a Proceeding (other than a
Proceeding by or in the right of the Company) if Indemnitee acted in good faith
and in a manner Indemnitee

3

 

--------------------------------------------------------------------------------

 

reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal proceeding, had no reasonable cause
to believe Indemnitee’s conduct was unlawful.  

(b)Proceedings By or in the Right of the Company.  To the fullest extent
permitted by law, the Company shall indemnify Indemnitee against Expenses
actually and reasonably incurred by Indemnitee in connection with a Proceeding
by or in the right of the Company to procure a judgment in its favor if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Company.  Notwithstanding the
foregoing, no indemnification shall be made in respect of any claim, issue or
matter as to which Indemnitee shall have been adjudged liable to the Company in
the performance of Indemnitee’s duty to the Company, unless and only to the
extent that the Court of Chancery of the State of Delaware (the “Delaware
Court”) or the court in which such action or proceeding is or was pending shall
determine upon application that, in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnification for Expenses and
then only to the extent that the court shall deem proper.

(c)Indemnification for Expenses as a Witness.  Notwithstanding any other
provision of this Agreement, the Company shall indemnify Indemnitee against all
Expenses actually and reasonably incurred by Indemnitee in connection with any
Proceeding in which Indemnitee is a witness, but not a party.

(d)Scope.  

(i)Except as provided in Section 3(e), notwithstanding any other provision of
this Agreement, the Company shall indemnify Indemnitee to the fullest extent
permitted by law, notwithstanding that such indemnification is not specifically
authorized by other provisions of this Agreement, the Charter, the By-Laws or by
statute.

(ii)For purposes of Section 3(d), the meaning of the phrase “to the fullest
extent permitted by law” shall include:

(a)to the fullest extent permitted by the provision of the DGCL that authorizes
or contemplates additional indemnification by agreement, or the corresponding
provision of any amendment to or replacement of the DGCL or such provision
thereof; and

(b)to the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.

(e)Exception to Right of Indemnification.  Notwithstanding any other provision
of this Agreement, the Company shall not be obligated under this Agreement to:  

(i) Make any indemnity or advancement with respect to any Proceeding initiated
or brought by Indemnitee, or with respect to any claim made therein, unless (a)
the bringing of such Proceeding or making of such claim shall have been approved
by the Board of Directors of the Company, (b) such Proceeding is being brought
by Indemnitee to

4

 

--------------------------------------------------------------------------------

 

assert, interpret or enforce Indemnitee’s rights under this Agreement (including
rights to D&O Insurance provided in Section 9 hereof) or any other agreement or
insurance policy or under the Charter or By-Laws now or hereafter in effect
relating to indemnification or advancement, or (c) such indemnification is
required under Delaware law.  For the avoidance of doubt, Indemnitee shall not
be deemed, for purposes of this subsection, to have initiated or brought any
claim by reason of (a) having asserted any affirmative defenses in connection
with a claim not initiated by Indemnitee or (b) having made any counterclaim
(whether permissive or mandatory) in connection with any claim not initiated by
Indemnitee.

(ii)Make any indemnity or advancement for amounts otherwise indemnifiable
hereunder (or for which advancement is provided hereunder) if and to the extent
that Indemnitee has otherwise actually received such amounts under any insurance
policy, contract, agreement or otherwise.  

(iii)Make any indemnity for an accounting of profits made from the purchase and
sale (or sale and purchase) by Indemnitee of securities of the Company within
the meaning of Section 16(b) of the Securities Exchange Act of 1934, as amended,
or similar provisions of state statutory law or common law.  

(iv)Make any indemnity for any reimbursement of the Company by Indemnitee of any
bonus or other incentive-based or equity-based compensation or of any profits
realized by Indemnitee from the sale of securities of the Company, as required
in each case under the Securities Exchange Act of 1934, as amended (including
any such reimbursements that arise from an accounting restatement of the Company
pursuant to Section 304 of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley
Act”), or the payment to the Company of profits arising from the purchase and
sale by Indemnitee of securities in violation of Section 306 of the
Sarbanes-Oxley Act).  

(v)Make any indemnity or advancement that is prohibited by applicable law.

4.Determination of Right to Indemnification.  

(a)To obtain indemnification under this Agreement, Indemnitee shall submit to
the Company a written request therefor and, if Indemnitee so chooses pursuant to
Section 4(b) of this Agreement, such written request shall also include a
request for Indemnitee to have the right to indemnification determined by
Independent Counsel.  Upon receipt of a written claim addressed to the Board of
Directors for indemnification pursuant to Section 3, the Company shall indemnify
Indemnitee with respect to such written claim to the fullest extent permitted by
law.  

(b)Upon written request by Indemnitee for indemnification pursuant to Section
4(a), a determination, if such determination is required by applicable law, with
respect to Indemnitee’s entitlement thereto shall be made in the specific case:
(i) by Independent Counsel in a written opinion to the Board of Directors if
Indemnitee so requests in such written request for indemnification pursuant to
Section 4(a), or (ii) by the Company in accordance with applicable law if
Indemnitee does not so request such determination be made by Independent

5

 

--------------------------------------------------------------------------------

 

Counsel.  In the case that such determination is made by Independent Counsel, a
copy of Independent Counsel’s written opinion shall be delivered to Indemnitee
and, if it is so determined that Indemnitee is entitled to indemnification,
payment to Indemnitee shall be made within 10 days after such
determination.  Indemnitee shall cooperate with the Independent Counsel or the
Company, as applicable, making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such counsel or the
Company, upon reasonable advance request, any documentation or information which
is not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination.  Any
costs or expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating with the Independent Counsel or the Company shall
be borne by the Company (irrespective of the determination as to Indemnitee’s
entitlement to indemnification) and the Company hereby indemnifies and agrees to
hold Indemnitee harmless therefrom.

(c)In the event that Indemnitee exercises his right to have his entitlement to
indemnification determined by Independent Counsel pursuant to Sections 4(a) and
4(b), the Independent Counsel shall be selected by Indemnitee.  The Company may,
within 10 days after written notice of such selection, deliver to Indemnitee a
written objection to such selection; provided, however, that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 1 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion.  Absent a proper and timely objection, the person so
selected shall act as Independent Counsel.  If such written objection is so made
and substantiated, the Independent Counsel so selected may not serve as
Independent Counsel unless and until such objection is withdrawn or a court has
determined that such objection is without merit.  If, within 20 days after the
later of (i) submission by Indemnitee of a written request for indemnification
and Independent Counsel pursuant to Sections 4(a) and 4(b) hereof, respectively,
and (ii) the final disposition of the Proceeding, including any appeal therein,
no Independent Counsel shall have been selected without objection, Indemnitee
may petition a court of competent jurisdiction for resolution of any objection
which shall have been made by the Company to the selection of Independent
Counsel and/or for the appointment as Independent Counsel of a person selected
by the court or by such other person as the court shall designate.  The person
with respect to whom all objections are so resolved or the person so appointed
shall act as Independent Counsel under Section 4(b) hereof.  Upon the due
commencement of any judicial proceeding or arbitration pursuant to Section 5 of
this Agreement, Independent Counsel shall be discharged and relieved of any
further responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

5.Enforcement, Remedies and Presumptions.  

(a)Subject to Section 5(f), in the event that (i) a determination is made
pursuant to Section 4 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 6 of this Agreement, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 4(b) of
this Agreement within 60 days after receipt by the Company of the request for
indemnification that does not include a request for Independent Counsel, (iv)
payment of indemnification is not made pursuant to Section 3(c) or the second
sentence of

6

 

--------------------------------------------------------------------------------

 

Section 7 or the last sentence of Section 4(b) of this Agreement within 10 days
after receipt by the Company of a written request therefor or (v) payment of
indemnification pursuant to Section 3(a), (b) or (d) of this Agreement is not
made within 10 days after a determination has been made that Indemnitee is
entitled to indemnification, Indemnitee may at any time thereafter bring suit
against the Company to recover the unpaid amount of the claim.  Alternatively,
Indemnitee, at his option, may seek an award in arbitration to be conducted by a
single arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association.  Indemnitee shall commence such proceeding seeking an
adjudication or an award in arbitration within 180 days following the date on
which Indemnitee first has the right to commence such proceeding pursuant to
this Section 5(a); provided, however, that the foregoing time limitation shall
not apply in respect of a proceeding brought by Indemnitee to enforce his rights
under the second sentence of Section 7 of this Agreement.  The Company shall not
oppose Indemnitee’s right to seek any such adjudication or award in arbitration.

(b)The termination of any Proceeding by judgment, order, settlement, conviction,
or upon a plea of nolo contendere or its equivalent, shall not, of itself,
create a presumption that Indemnitee did not act in good faith and in a manner
which Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, or, with respect to any criminal Proceeding, had
reasonable cause to believe that Indemnitee’s conduct was unlawful.  In the
event that a determination shall have been made pursuant to Section 4 that
Indemnitee is not entitled to indemnification, any judicial proceeding or
arbitration commenced pursuant to this Section 5 shall be conducted in all
respects as a de novo trial, or arbitration, on the merits and Indemnitee shall
not be prejudiced by reason of that adverse determination.  Neither the failure
of the Company (including Independent Counsel, the Company’s Board of Directors
or its shareholders) to make a determination prior to the commencement of such
action that indemnification of Indemnitee is proper in the circumstances because
Indemnitee has met the applicable standard of conduct under applicable law, nor
an actual determination by the Company (including Independent Counsel, the
Company’s Board of Directors or its shareholders) that Indemnitee has not met
such applicable standard of conduct, shall create a presumption that Indemnitee
has not met the applicable standard of conduct.  It shall at all times be
presumed that Indemnitee has met the applicable standard of conduct to be
entitled to indemnification, and the Company or anyone else seeking to overcome
this presumption shall have the burden of proof to establish that Indemnitee has
not met the applicable standard of conduct.   The knowledge and/or actions, or
failure to act, of any director, officer, employee, agent or trustee of the
Company or any Enterprise shall not be imputed to Indemnitee for purposes of
determining the right to indemnification under this Agreement.

(c)If a determination shall have been made pursuant to Section 4 that Indemnitee
is entitled to indemnification, the Company shall be bound by such determination
in any judicial proceeding or arbitration commenced pursuant to this Section 5,
absent a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification.

(d)The Company shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 5 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any

7

 

--------------------------------------------------------------------------------

 

such court or before any such arbitrator that the Company is bound by all the
provisions of this Agreement.

(e)The Company shall indemnify Indemnitee against any and all Enforcement
Expenses and, if requested by Indemnitee, shall (within 10 days after receipt by
the Company of a written request therefor) advance, to the extent not prohibited
by law, such Enforcement Expenses to Indemnitee, which are incurred by
Indemnitee in connection with any action brought by Indemnitee for
indemnification or advancement from the Company, or to otherwise assert, enforce
or interpret Indemnitee’s rights, under this Agreement (including rights to D&O
Insurance provided in Section 9 hereof) or any other agreement or insurance
policy or the Charter or By-Laws, regardless of whether Indemnitee ultimately is
determined to be entitled to such indemnification, advancement or insurance
recovery, as the case may be, in the suit for which indemnification, advancement
or insurance recovery is being sought.  

(f)Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification under this Agreement shall be required to
be made prior to the final disposition of the Proceeding, including any appeal
therein.

6.Advancement and Repayment of Expenses.  The Expenses incurred by Indemnitee in
connection with any Proceeding shall be paid by the Company in advance of the
final disposition of such Proceeding within 30 days after receiving from
Indemnitee copies of a statement or statements requesting such advances (which
statements shall include invoices received by Indemnitee in connection with such
Expenses but, in the case of invoices in connection with legal services, any
references to legal work performed or to expenditures made that would cause
Indemnitee to waive any privilege accorded by applicable law shall not be
included with the invoice).   Indemnitee shall qualify for advances upon the
execution and delivery to the Company of this Agreement which shall constitute
an undertaking providing that Indemnitee undertakes to the fullest extent
required by law to repay the advance if and to the extent it is ultimately
determined by a court of competent jurisdiction in a final judgment, not subject
to appeal, that Indemnitee is not entitled to indemnification.  In determining
whether or not to make an advance hereunder, the ability of Indemnitee to repay
shall not be a factor.  Any advancements and undertakings for repayment of
Expenses shall be unsecured and interest free.  The right to advances under this
paragraph shall in all events continue until final disposition of any
Proceeding, including any appeal therein.  Nothing in this Section 6 shall limit
Indemnitee’s right to advancement pursuant to Section 5(e) of this Agreement.  

7.Partial Indemnification.  If Indemnitee is entitled under any provision of
this Agreement to indemnification or advancement by the Company of some or a
portion of any Expenses or liabilities of any type whatsoever (including, but
not limited to, judgments, fines, penalties, and amounts paid in settlement)
incurred by him or her in the investigation, defense, settlement or appeal of a
Proceeding, but is not entitled to indemnification or advancement of the total
amount thereof, the Company shall nevertheless indemnify or pay advancements to
Indemnitee for the portion of such Expenses or liabilities to which Indemnitee
is entitled.  In addition, if Indemnitee is not wholly successful in any
Proceeding, but is successful, on the merits or otherwise (including dismissal,
with or without prejudice), as to one or more, but less than all claims, issues
or matters involved in such Proceeding, the Company shall indemnify

8

 

--------------------------------------------------------------------------------

 

Indemnitee against all Expenses actually and reasonably incurred by Indemnitee
in connection with each successfully resolved claim, issue or matter involved in
such Proceeding.

8.Notice to Company by Indemnitee.  Indemnitee shall notify the Company in
writing of any matter that may be subject to indemnification or advancement as
provided herein as soon as reasonably practicable following the receipt by
Indemnitee of written summons, citation, subpoena, complaint, indictment,
information or other notice thereof; provided that any delay in so notifying the
Company shall not constitute a waiver by Indemnitee of his or her rights
hereunder.  The written notification to the Company shall be addressed to the
Board of Directors and shall include a description of the nature of the
Proceeding and the facts underlying the Proceeding and be accompanied by copies
of any documents filed with the court in which the Proceeding is pending.  In
addition, Indemnitee shall give the Company such information and cooperation as
it may reasonably require and as shall be within Indemnitee’s power.

9.Maintenance of Liability Insurance.

(a)Coverage.  To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors, officers, employees,
agents or trustees of the Company or of any Enterprise, the Company shall obtain
and maintain in full force and effect liability insurance (“D&O Insurance”)
which provides Indemnitee the same rights and benefits as are accorded to the
most favorably insured persons under such policy or policies in a comparable
position.  For the avoidance of doubt, at all times until termination of this
Agreement in accordance with Section 11 of this Agreement, unless the Board of
Directors approves lesser coverage, the Company shall maintain D&O Insurance
subject to terms and conditions (including amounts and retentions) which, in the
aggregate, are no less advantageous to Indemnitee than the coverage in existence
at December 1, 2017. 

(b)Notice to Insurers.  If, at the time of the receipt of a notice of a claim
pursuant to Section 8 hereof, the Company has D&O Insurance in effect, the
Company shall give prompt notice of the commencement of such Proceeding to the
insurers in accordance with the procedures set forth in the respective
policies.  The Company shall thereafter take all necessary or desirable action
to cause such insurers to pay, on behalf of Indemnitee, all amounts payable as a
result of such Proceeding in accordance with the terms of such policies.

10.Defense of Claim.  In the event that the Company shall be obligated under
Section 6 hereof to pay the Expenses of any Proceeding against Indemnitee and
the Company or any other person entitled to indemnification by the Company is a
party to the Proceeding, the Company shall be entitled to assume the defense of
such Proceeding, with counsel approved by Indemnitee, which approval shall not
be unreasonably withheld, upon the delivery to Indemnitee of written notice of
its election to do so.  After delivery of such notice, approval of such counsel
by Indemnitee and the retention of such counsel by the Company, the Company will
not be liable to Indemnitee under this Agreement for any fees of counsel
subsequently incurred by Indemnitee with respect to the same Proceeding;
provided that (i) Indemnitee shall have the right to employ his or her counsel
in any such Proceeding at Indemnitee’s expense; and (ii) if (A) the employment
of counsel by Indemnitee has been previously authorized by the Company, or
(B) Independent Counsel shall have reasonably concluded that there may be a
conflict of interest

9

 

--------------------------------------------------------------------------------

 

between the Company and Indemnitee in the conduct of such defense, or (C) the
Company shall not, in fact, have employed counsel to assume the defense of such
Proceeding, then the fees and expenses of Indemnitee’s counsel shall be at the
expense of the Company.  If the Company assumes the defense of any Proceeding,
the Company shall be obligated to defend all claims against Indemnitee in such
Proceeding in good faith and in a manner consistent with the best interests of
Indemnitee, and the Company shall not settle or compromise any claims on any
basis or in any manner which would impose any liability, limitation or
restriction of any kind on Indemnitee without Indemnitee’s express written
consent.  Regardless of any provision in this Agreement, Indemnitee shall have
the right to employ counsel in any Proceeding at Indemnitee’s personal
expense.  The Company shall not be entitled, without the consent of Indemnitee,
to assume the defense of any claim brought by or in the right of the Company.  

11.Continuation of Obligations.  This Agreement shall continue until and
terminate upon the later of:  (a) ten years after the date that Indemnitee shall
have ceased to serve as a director or officer of the Company or as a director,
officer, employee, agent or trustee of any Enterprise or (b) one year after the
final termination of any Proceeding, including any appeal, then pending in
respect of which Indemnitee is granted rights of indemnification or advancement
hereunder and of any proceeding, including any appeal, commenced by Indemnitee
pursuant to Section 5 of this Agreement relating thereto.  

12.Successors and Assigns.  This Agreement establishes contract rights that
shall he binding upon, and shall inure to the benefit of, the successors,
assigns, heirs and legal representatives of the parties hereto.  The Company
shall require and cause any successor, and any direct or indirect parent of any
successor, whether direct or indirect by purchase, merger, consolidation or
otherwise, to all, substantially all or a substantial part, of the business
and/or assets of the Company, by written agreement in form and substance
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.

13.Non-exclusivity.

(a)Other Rights.  The provisions for indemnification and advancement of Expenses
set forth in this Agreement shall not be deemed to be exclusive of any other
rights that Indemnitee may have under any provision of law, the Charter or the
By-Laws, the vote of the Company’s shareholders or disinterested directors,
other agreements or otherwise, both as to action in his or her official capacity
and action in another capacity while occupying his or her position as a director
and/or officer of the Company.  No right or remedy herein conferred is intended
to be exclusive of any other right or remedy, and every other right and remedy
shall be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise.  The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other right or remedy.

(b)Changes in Law.  In the event of any changes, after the date of this
Agreement, in any applicable law, statute, or rule which expand the right of a
Delaware corporation to indemnify its officers and/or directors, Indemnitee’s
rights and the Company’s obligations under this Agreement shall be expanded to
the full extent permitted by such changes.  

10

 

--------------------------------------------------------------------------------

 

In the event of any changes in any applicable law, statute or rule, which narrow
the right of a Delaware corporation to indemnify a director or officer, such
changes, to the extent not otherwise required by such law, statute or rule to be
applied to this Agreement, shall have no effect on this Agreement or the
parties’ rights and obligations hereunder.

14.Effectiveness of Agreement.  This Agreement shall be effective as of the date
set forth on the first page and shall, to the fullest extent permitted by law,
apply to acts of omissions of Indemnitee which occurred at any time prior to or
after such date if Indemnitee was an officer, director, employee or other agent
of the Company, or was serving at the request of the Company as a director,
officer, employee, agent or trustee of any Enterprise, at the time such act or
omission occurred.

15.Subrogation; Payments from Other Enterprises.  In the event of any payment
under this Agreement by the Company to or on behalf of Indemnitee, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Company effectively to bring suit to
enforce such rights.  The Company’s obligation to provide indemnification or
advancement hereunder to Indemnitee who is or was serving at the request of the
Company as a director, officer, employee, agent or trustee of any Enterprise
shall be reduced by any amount Indemnitee has actually received as
indemnification or advancement from such Enterprise.

16.Contribution.  To the fullest extent permitted by law, if the indemnification
provided for in this Agreement is unavailable to Indemnitee for any reason
whatsoever, the Company, in lieu of indemnifying Indemnitee, shall contribute to
the amount incurred by Indemnitee, whether for judgments, fines, penalties,
excise taxes, amounts paid or to be paid in settlement and/or for Expenses, in
connection with any Proceeding in such proportion as is deemed fair and
reasonable in light of all of the circumstances in order to reflect (i) the
relative benefits received by the Company and Indemnitee in connection with the
events and/or transactions giving rise to such Proceeding; and/or (ii) the
relative fault of the Company (and its directors, officers, employees and
agents) and Indemnitee in connection with such events and/or transactions.

17.


11

 

--------------------------------------------------------------------------------

 

Notices.  All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given if (a)
delivered by hand and receipted for by the party to whom said notice or other
communication shall have been directed, (b) mailed by certified or registered
mail with postage prepaid, on the third business day after the date on which it
is so mailed, (c) mailed by reputable overnight courier and receipted for by the
party to whom said notice or other communication shall have been directed or (d)
sent by facsimile transmission, with receipt of oral confirmation that such
transmission has been received:

(a)If to Indemnitee, at such address as Indemnitee shall provide to the Company.

(b)If to the Company to:

Lindsay Corporation

c/o General Counsel

2222 N 111th Street

Omaha, NE 68164

 

or to any other address as may have been furnished to Indemnitee by the Company.

18.Severability.  Nothing in this Agreement is intended to require or shall be
construed as requiring the Company to do or fail to do any act in violation of
applicable law, rule or regulation.  The provisions of this Agreement shall be
severable as provided in this Section 18.  If this Agreement or any portion
hereof shall be held to be invalid, illegal or unenforceable on any ground by
any court of competent jurisdiction, then (i) the validity, legality and
enforceability of the remaining provisions (including each portion of any
section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable that is not itself invalid, illegal or unenforceable)
of this Agreement shall not in any way be affected or impaired thereby and such
provisions shall remain enforceable to the fullest extent permitted by law, (ii)
such provision shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto and (iii) the Company shall nevertheless indemnify Indemnitee to the full
extent permitted by any applicable portion of this Agreement that shall not have
been held to be invalid, illegal or unenforceable.

19.Entire Agreement.  This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral, written and implied, between the
parties hereto with respect to the subject matter hereof; provided, however,
that this Agreement is a supplement to and in furtherance of the Charter, the
By-Laws and applicable law, and shall not be deemed a substitute therefor, nor
to diminish or abrogate any rights of Indemnitee thereunder.

20.Governing Law; Consent to Jurisdiction.  This Agreement shall be governed by,
interpreted and enforced in accordance with the laws of the State of Delaware,
without regard to its conflict of laws rules.  Except with respect to any
arbitration commenced by Indemnitee pursuant to Section 5(a) of this Agreement,
the Company and Indemnitee hereby irrevocably and unconditionally (i) agree that
any action or proceeding arising out of or in

12

 

--------------------------------------------------------------------------------

 

connection with this Agreement shall be brought only in the Delaware Court, and
not in any other state or federal court in the United States of America or any
court in any other country, (ii) consent to submit to the exclusive jurisdiction
of the Delaware Court for purposes of any action or proceeding arising out of or
in connection with this Agreement, (iii) consent to service of process at the
address set forth in Section 17 of this Agreement with the same legal force and
validity as if served upon such party personally within the State of Delaware,
(iv) waive any objection to the laying of venue of any such action or proceeding
in the Delaware Court and (v) waive, and agree not to plead or to make, any
claim that any such action or proceeding brought in the Delaware Court has been
brought in an improper or inconvenient forum.

21.Amendment, Waiver and Termination.  No amendment, modification, waiver,
termination or cancellation of this Agreement shall be effective unless in
writing signed by both the Company and Indemnitee.  No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provisions of this Agreement nor shall any waiver constitute a continuing
waiver.  

22.Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement.  Only one such
counterpart signed by the party against whom enforceability is sought needs to
be produced to evidence the existence of this Agreement.

23.Headings.  The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year set forth above.

INDEMNITEELINDSAY CORPORATION

 

______________________________By: ____________________________

       Timothy L. Hassinger

       President and CEO

 

 

13

 